Citation Nr: 0707006	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbosacral strain 
with spondylosis and rotary dextroscoliosis of the lumbar 
spine. 




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1957 to April 1965 and from February 1966 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that the veteran had not submitted new and 
material evidence to reopen the claim. Subsequently, in the 
supplemental statement of the case, dated in August 2005, the 
RO determined that there was new and material evidence, 
reopened the claim, and denied the claim on the merits.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial). 


FINDINGS OF FACT

1. In a rating decision in February 1999, the RO denied the 
claim of service connection for lumbosacral strain with 
spondylosis and rotary dextroscoliosis of the lumbar spine on 
the basis that the evidence was insufficient to reopen the 
claim, which had been previously denied; after the veteran 
was provided notice of his appellate rights, he did not 
appeal the rating decision.  

2. The evidence received since the rating decision in 
February 1999 when considered by itself, or in the context of 
the entire record, does not relate to a unestablished fact 
that is necessary to substantiate the claim of service 
connection for lumbosacral strain with spondylosis and rotary 
dextroscoliosis of the lumbar spine, and does not raise a 
reasonable possibility of substantiating the claim.   




CONCLUSIONS OF LAW

1. The rating decision in February 1999 by the RO, denying 
the application to reopen the claim of service connection for 
lumbosacral strain with spondylosis and rotary 
dextroscoliosis of the lumbar spine, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 U.S.C.A. 
§ 3.104(a) (2006).  

2. The additional evidence submitted since the rating 
decision in February1999 is not new and material, and the 
claim of service connection for lumbosacral strain with 
spondylosis and rotary dextroscoliosis of the lumbar spine is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a).  


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).     

The RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters, dated in December 2002, March 2003, 
and November 2004.  The veteran was notified of the evidence 
needed to reopen the claim of service connection for 
lumbosacral strain with spondylosis and rotary 
dextroscoliosis of the lumbar spine, namely, evidence that 
was new and material, and the evidence needed to establish 
the underlying claim of service connection, namely, evidence 
of an injury or disease in service or event in service, 
causing injury or disease, and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also informed that VA 
would obtain service medical records, VA records and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notices included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of  Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim, except for the degree of 
disability assignable).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence, and to have a hearing.  The claim was 
then readjudicated following the content-complying notice as 
evidenced by the supplemental statement of the case in August 
2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed.Cir. 2006).  

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO has obtained the 
veteran's service medical records and private medical 
records.  

The veteran asserted that his service medical records are 
incomplete and that records showing treatment for in-service 
back problems are missing.  In support of his contention, the 
veteran submitted a copy of a letter from the National 
Personnel Records Center (NPRC), dated in September 2001, in 
which the NPRC reported that in reference to the veteran's 
request for the allegedly missing records showing treatment 
for in-service back problems, the records needed to answer 
his inquiry were not in their files.  According to the NPRC, 
if the records were there on July 12, 1973, they would have 
been in the area that suffered the most damage in the fire on 
that date and may have been destroyed.  However, the Board 
notes that the NPRC also reported that the veteran's original 
military records had been sent to the RO for use in 
adjudicating his claim for benefits.  In this regard, as 
stated above, the RO has received the veteran's service 
medical records and it appears that any additional records 
are unavailable.  Thus, further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(c )(2).  

Accordingly, as there is otherwise no outstanding evidence to 
obtain, the Board concludes that the duty-to- assist 
provisions of the VCAA have been complied with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The original claim of service connection for a low back 
disability was denied by the RO in an April 1997 rating 
decision.  In the rating decision, the RO noted that the 
veteran's service medical records were negative for any 
complaints or findings of a low back disability and that 
current records showed treatment for a back ache due to a 
strain.  By a rating decision in February 1999, the veteran's 
application to reopen the claim of service connection for a 
low back disability was denied.  At that time, the RO noted 
that there was no evidence of a link between the veteran's 
current low back disability, diagnosed as lumbosacral strain 
with spondylosis and rotary dextroscoliosis of the lumbar 
spine, and his period of active military service.  The 
veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in February 1999 was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006). 

Evidence Previously Considered 

As stated above, the most recent final denial was in February 
1999.  The evidence of record at the time of the February 
1999 rating decision consisted of the veteran's service 
medical records, private medical records, from August 1995 to 
July 1996, a letter from the veteran, dated in July 1997, and 
a VA examination report, dated in March 1998.  

The veteran's service medical records are negative for any 
complaints or findings of a low back disability, to include 
lumbosacral strain with spondylosis and rotary 
dextroscoliosis of the lumbar spine.  The records show that 
in February 1966, the veteran underwent an enlistment 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
arthritis or rheumatism, or bone, joint, or other deformity, 
the veteran responded "no."  There were no findings of any 
problems related to the veteran's spine.  In February 1970, 
the veteran underwent a separation examination.  At that 
time, in response to the question as to whether the veteran 
had ever had or if he currently had back trouble of any kind, 
the veteran responded "no."  The veteran's spine and other 
musculoskeletal were clinically evaluated as "normal."       

Private medical records, from August 1995 to July 1996, show 
that in August 1995, the veteran was treated for complaints 
of back pain for the past two weeks.  The assessment was 
lumbar sprain.  The records show that in July 1996, the 
veteran was once again treated for complaints of back pain.  
At that time, it was noted that an x-ray of the veteran's 
lumbosacral spine was normal.  The assessment was lumbar 
strain.       

In a letter from the veteran to the RO, dated in July 1997, 
the veteran stated that during service, he injured his back 
when he had to handle projectiles that weighed 200 pounds.  

In March 1998, the veteran underwent a VA examination.  At 
that time, he stated that during service, he injured his 
lower back while lifting a heavy object.  The veteran 
indicated that following the injury, he was diagnosed with an 
acute lumbosacral sprain and he developed chronic pain in his 
low back.  The examining physician noted that x-rays of the 
veteran's lumbosacral spine which were taken in March 1998 
showed dextroscoliosis and spondylosis deformans involving 
the lumbar spine.  Following the physical examination and a 
review of the veteran's x-rays, the examiner diagnosed the 
veteran with chronic lumbosacral strain associated with 
spondylosis deformans involving the lumbar spine and also 
associated with rotary dextroscoliosis involving the lumbar 
spine.    

Current Claim to Reopen 

The current claim to reopen was received at the RO in July 
2002. 

Evidence received subsequent to the unappealed rating 
decision in February 1999 consists of private medical 
records, from May 2001 to May 2002, and from October to 
November 2002, a medical article from the internet, a lay 
statement from the veteran's wife, and a letter from the 
veteran, dated in November 2004.  

Private medical records, from May 2001 to May 2002, show that 
in November 2001, the veteran was treated for complaints of 
low back pain.  At that time, it was noted that the veteran's 
low back pain had been chronic for the past three to six 
months, and that the veteran did not remember any trauma to 
the back.  The assessment was chronic low back pain, most 
likely muscular .  In December 2001, the veteran was once 
again treated for complaints of low back pain.  At that time, 
it was noted that according to the veteran, he had a history 
of low back pain for over 30 years.  The impression was 
chronic low back pain, which was most likely secondary to 
chronic iliolumbar ligament inflammation.  In May 2002, the 
veteran had a magnetic resonance imaging (MRI) taken of his 
lumbosacral spine.  The MRI revealed degenerative changes 
with desiccation throughout the lumbar spine and 
spondylolysis at L-5.  

In July 2002, the veteran submitted a medical article 
regarding lumbar spine stenosis from the Internet.  He also 
submitted a statement from his wife.  In the statement, the 
veteran's wife indicated that the veteran had had back 
problems since she first met him in 1963.  

Private medical records, from October to November 2002, show 
that in October 2002, a CT scan revealed spinal stenosis and 
disc disease. In November 2002, the veteran underwent a 
decompressive lumbar laminectomy.  The postoperative 
diagnosis was progressive neurogenic claudication secondary 
to severe central lumbar canal stenosis involving L4-5, L5-
S1, and L3-4.      

In a letter from the veteran to the RO, dated in November 
2004, the veteran stated that during service, he was treated 
for low back pain on numerous occasions.  The veteran also 
noted that while he was in the military he was involved in an 
automobile accident at which time he injured his back.  He 
maintained that his current low back disability was related 
to his in-service back injuries.  

Analysis 

As for the statements of the veteran's spouse and the 
veteran, the statements essentially reiterated the veteran's 
contention that his current back disability began in service.  
The evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, medical evidence that the back disability, 
first documented after service, was related to an injury 
during service, the absence of such evidence was the basis 
for the previous denial of the claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).



As for the private medical records, the history of low back 
pain for over 30 years provided by the veteran unenhanced by 
any additional medical comment does not transform the history 
into competent medical evidence to reopen the claim.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995).  The evidence of 
continuing back problems, resulting in surgery, is cumulative 
evidence, that is, it supports a fact already established and 
previously considered by the RO, namely, evidence of a 
current back disability.  For these reasons, the evidence is 
not new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim. 

As for the medical article, the article is general in nature 
and does not include consideration of any facts specific to 
the veteran's circumstances and therefore does not raise a 
reasonable possibility of substantiating the claim.   

In summary, the additional evidence submitted since the 
rating decision in February 1999 is not new and material 
evidence on the question of whether the veteran has 
lumbosacral strain with spondylosis and rotary 
dextroscoliosis of the lumbar spine due to an in-service 
injury because there is no competent medical evidence 
supporting an etiologic link between service and the current 
low back disability, and the lack of such evidence has been 
the basis for the previous denial of the claim.   


ORDER

As new and material evidence has not been presented, the 
claim of service connection for lumbosacral strain with 
spondylosis and rotary dextroscoliosis of the lumbar spine is 
not reopened, and the appeal is denied.  


____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


